Order of disposition, Family Court, New York County (Jody Adams, J.), entered on or about December 13, 2005, upon a fact-finding determination of mental illness, terminating respondent’s parental rights to the subject child and committing the child’s guardianship and custody to petitioner agency and the Commissioner of Social Services for purposes of adoption, unanimously affirmed, without costs.
The finding of mental illness within the meaning of Social Services Law § 384-b (4) (c) and (6) (a) is supported by clear and convincing evidence, including respondent’s medical records and the testimony of the court-appointed psychiatrist (see Matter of Antonio Tyrone B., 298 AD2d 128 [2002]). Family Court *243properly denied respondent’s request for an adjournment when her witnesses failed to appear, where the proceeding had been previously adjourned when respondent’s witnesses failed to appear, and respondent failed to comply with a court order directing her to produce medical records bearing upon her witnesses’ anticipated testimony (see Matter of Steven B., 6 NY3d 888 [2006]). There is no statutory authorization for a suspended judgment upon a finding of mental illness (see Matter of Ernesto Thomas A., 5 AD3d 380, 381 [2004]). In any event, the record shows that respondent’s condition is unlikely to improve in the foreseeable future and causes the child stress, and that the child has bonded with her foster mother with whom she had lived for nearly all of her life. Concur—Buckley, EJ., Tom, Mazzarelli, Saxe and McGuire, JJ.